BOUTALL, Judge.
This is a suit arising out of an intersec-tional collision at Canal Blvd. and Kenil-worth Street in the City of New Orleans. The intersection is controlled by a traffic light. The sole question is which driver had the green light.
The plaintiff testifies that the light was favorable to him and that defendant had a red light. He is supported by the testimony of the driver of another vehicle proceeding alongside of him. Opposing this defendant-appellant contends that he had the favorable light and plaintiff had a red light. His testimony is supported by the owner-passenger of his vehicle, and the driver of a following vehicle.
The question is purely one of credibility. The trial judge noted that the testimony of defendants’ following witness was unbelievable, and we agree. Her version of the accident is completely confused at best, and physically impossible at worst. In rebuttal, a policeman who investigated the accident was called to the stand and testified as to the placement of the vehicles after the accident, the location of collision debris and skid marks. These physical facts corroborate the version of plaintiff.
We affirm the court’s judgment.
AFFIRMED.